 

 

RAMAR D. BROWN
REG. NO. 19116-045
FCI SCHUYLKILL
FEDERAL CORR. INSTITUTION
P.O. BOX 759
MINERSVILLE, PA 17954
May 10, 2021

Clerk, U. S. District Court
Western District of Missouri
Kansas City - Western Division
400 East Ninth Street

Kansas City, MO 64106

RE: Brown v. United States
Civil No. 4:20-cv-00326-BC W
Crim No. 4:06-cr-00175-BCW-2

To the Clerk of the Court:

Enclosed please find and accept for filing Defendant’s Motion for Extension
of Time to File Reply To Government’s Response in Opposition to Defendant’s Pro
Se Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)Q@).
Please submit this motion to the Court.

Thank you for your assistance in this matter.

Sincerely,

RAMAR D. BROWN
Appearing Pro Se

Encl. as noted

Case 4:06-cr-00175-BCW Document 128 Filed 05/12/21 Page 1 of 3

 
 

 

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
V. No. 06-00175-02-CR-W-BCW
RAMAR D. BROWN,
Defendant.

 

MOTION FOR EXTENSION OF TIME TO FILE REPLY TO GOVERNMENT’S
RESPONSE IN OPPOSITION TO DEFENDANT’S PRO SE MOTION FOR
COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)
COMES Defendant, Ramar D. Brown (“Brown”), appearing pro se, and files his Motion for
Extension of Time to File Reply To Government’s Response in Opposition to Defendant’s Pro Se
Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), and would show as
follows:
I. PRELIMINARY STATEMENT

As a preliminary matter, Brown respectfully requests that the Court be mindful that “a pro
se complaint should be given liberal construction, we mean that if the essence of an allegation is
discernible ... then the district court should construe the complaint in a way that permits the
layperson’s claim to be considered within the proper legal framework.” See Solomon v. Petray, 795
F.3d 777, 787 (8" Cir, 2015); Estelle v. Gamble, 429 US. 97 (1976) (same); and Haines v. Kerner,
404 U.S. 519 (1972) (same).

IL REASON FOR EXTENSION

Brown has just received the GR through the prison mail at Schuylkill FCI. Because of the

Covid-19 virus, there has been lack of movement on the prison compound and very limited access

Case 4:06-cr-00175-BCW Document 128 Filed 05/12/21 Page 2 of 3

 
 

 

“2
ey
A.

to the law library so that Brown may research, prepare and perfect his Reply to the GR. As such,
Brown seeks a thirty (30) day extension of time up to and including June 9, 2021, in which to file his
Reply to the GR. This is Borwn’s first motion for an extension of time.

WHEREFORE, premises consideration, Brown prays that the Court grant this motion, and
grant a thirty (30) extension of time, up to and including June 9, 2021, in which to file his Reply to
the GR.

Respectfully submitted,

a
Dated: May 10, 2021. fi Ce Rec

RAMAR D. BROWN

REG. NO. 19116-045

FCI SCHUYLKILL

FEDERAL CORR. INSTITUTION ©
P.O. BOX 759

MINERSVILLE, PA 17954
Appearing Pro Se

CERTIFICATE OF SERVICE
I hereby certify that on May 10, 2021, I sent via U. S. Mail, postage prepaid, a true and
correct copy of the above and foregoing Motion for Extension of Time to File Reply To
Government’s Response in Opposition to Defendant’s Pro Se Motion for Compassionate Release

“Pursuant to 18 U.S.C. §3 582(c)(1)(A)G) to Matthew P. Wolesky, Assistant United States Attorney
at 400 East 9th Street, Room 5510, Kansas City, Missouri 64106.

RAMAR D. BROWN

Case 4:06-cr-00175-BCW Document 128 Filed 05/12/21 Page 3 of 3

 

 
